Title: To James Madison from Thomas Morris, 27 June 1814
From: Morris, Thomas
To: Madison, James


        
          Sir
          New York 27. June 1814
        
        Mr. Thomas. W. C. Moore a Nephew of the Right Reverend Bishop Moore of Virginia has requested me to make known to you that having concerns in France he will take charge of any dispatches which Government may entrust him with, without any compensation whatever, provided Monsieur Serrurier will permit him to take his passage to France in the Brig of War Olivier on her return there, and for which passage Mr. Moore will pay whatever may be demanded of him. From an intimate personal knowledge of Mr. Moore I can recommend him as a Young Man of great worth and Integrity, and I should esteem it as a favor conferr’d on me if he shoul’d be honored by the confidence of the Government in this instance.
        I hope Sir that you will excuse the Liberty which I have taken in addressing you on this Subject, having had the Honor of your acquaintance some Years ago added to the Attentions which you was kind enough to shew to me while I was in Congress from this State, I am persuaded that you will not consider my application as inconsistent with the respect with which I am Sir your Obedt. Serv’t.
        
          Thomas Morris
        
      